DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.  Applicant is reminded that an RCE reopens prosecution and new rejections can be made to previously recited claim limitations. 

Response to Arguments
Regarding the 112, 2nd rejections, applicant’s amendments do not overcome the current rejection; see detailed explanation below.  Furthermore, after reconsideration of the claims, additional 112, 2nd rejections have been applied to the claims; see 112, 2nd section below for more details. 
Applicant’s arguments with respect to the 102 rejection of Benedict have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Benedict fails to teach a push button (as 
Regarding the limitation “exactly at a same time interval”, applicant argues that the first and second modes of Benedict only overlap for a certain time interval.  While the examiner doesn’t disagree with applicant’s interpretation of the claims, the claim language does not preclude such an overlap.  Specifically, the period of time where the modes overlap is exactly at a same time interval.  While the examiner understands that applicant is attempting to claim two entirely/completely overlapping time periods such that there is no time period where one mode is on and the other isn’t, this is simply not recited in the claim language.   Adding the word “exactly” to the claims does not necessarily convey applicant’s intended meaning.  The BRI of “exactly” includes “without discrepancy” or “in a manner or measure or to a degree or number that strictly conforms to a fact or condition”.  Again, the examiner contends the overlapping period of time to be “exactly at a same time interval”, there is nothing in applicant’s claims that preclude non-overlapping periods when only one mode is emitted.  
If applicant disagrees, then the examiner takes the position that the new prior art reference (included in the new 103 rejection, below) explicitly teaches operating two modes/wavelengths at exactly the same time, as argued. Furthermore, it is emphasized that Benedict in no way teaches away from applicant’s intended meaning of the claim language. Specifically, the reference “does not criticize, discredit, or otherwise discourage” entirely overlapping time periods, i.e. with no non-overlapping portions.  In fact, the reference makes it clear that the overlapping time intervals are selected and the specific overlapping time periods shown in Fig. 7B are merely preferred (Par 0030).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation of “an apparatus comprising: a plurality of modes to operate the plurality of lights” is indefinite.  While applicant has added a wherein clause that attempts to tie this functionality to a push button, the way the claims are written still makes it seem as if these modes are a structural element and not purely functional.  Furthermore, while applicant has attempted to tie the functionality of the modes to the push buttons, the claimed structure that actually operates the modes is missing, i.e. switch controller.  Specifically, a push button is physically just a button that is configured to be pushed, the function that occurs when the button is pushed is executed by a controller, not by the button itself.  Put a different way, a push button by itself is not physically capable of operating the modes, as claimed.  Therefore, applicant is missing essential structural elements, specifically a controller responsible for operating the modes. 
Applicant’s claim limitations reciting “wherein the apparatus is configured to…” are considered indefinite. Specifically, it is unclear what structural element(s) (if any) are 
For examination purposes, the examiner considers all of these limitations to be related to intended use of positively recited structural elements (wrap, lights, push button).  However in order to advance prosecution, the examiner has found prior art that explicitly teaches performing the claimed functions. 
[Claim 2]  Applicant’s amendments have failed to cure the previous problems.  Again, no POSITA would consider near infrared radiation to include wavelengths between 630-635 nm.  This makes it unclear which applicant intending to claim, i.e. near infrared or 630-635 nm (red)?  These are mutually exclusive properties of light, i.e. light can either be in the near-infrared or it can be in the range of 630-635nm (red), not both.  This creates confusion as to what the prior art has to teach in order to read on the claim.  If the examiner finds the claimed range of 630 to 635 nm, this will not meet the near infrared limitation due to the fact that it is actually red light and vice versa. Furthermore, even if 630-635 nm could be considered near infrared light (which by definition it cannot), the claim would have the additional problem of reciting both a broad and narrow range in the same claim; MPEP 2173.05(c). For examination purposes, the examiner contends that the claims require the specific wavelength range, and not near 
[Claim 3] The term "generally" in claim 3 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how much the term “generally” adds to the claimed range; therefore the scope of the claimed range cannot be determined.
[Claims 4-5] This claim recites that the apparatus further comprises a switch which enables selection of different modes.  While there is nothing improper with this limitation by itself, when considered with the amendments to claim 1, specifically the push button, it becomes indefinite.   Specifically, the specification makes it clear that “the switch controller 20 may be membrane touch switch that has first, second, and third push buttons 58, 60, 62 that are each pressed by a finger of the user 12 to select the desired mode of operation of the apparatus 16.” (Par 0025).  Therefore, it is clear that the switch is merely configured as push buttons, but since the push buttons have already been recited, and applicant has failed to make to make the relationship between the switch and the push button clear in the claims, the examiner contends the scope is indefinite.  As currently written, the push button and switch are completely separate/different structural elements, i.e. a switch selects separate/independent first and second modes while the push button selects the first and second mode together.  However, this seems to contradict the specification, which makes it clear that the switch and the push buttons are one and the same.  Therefore, it is unclear if these are 
[Claim 21] The limitation “wherein, based on selection of the plurality of modes, output signals of the plurality of circuits are outputted…” is indefinite.  First, applicant is claiming a product and process in the same claim which is improper; MPEP 2173.05(p).  Basically, it is unclear whether infringement occurs when these signals are actually outputted or when a device that is capable of outputting these signals is made.  Second, applicant has not recited any specific structure that is specifically responsible for outputting a signal based on a selection.  Third, no selection has been previously identified in the claims.  How can a device operate based on something that is not required to happen?
[Claim 22] Similar to above, this claim recites a product (button) and process of using that product (is pressed) in the same claim; MPEP 2173.05(p).  Furthermore, the limitation “wherein the push button is pressed to select at least two modes to be operated exactly at the same time” appears to broaden the previous limitation in the independent claim that makes it clear that the button is pressed once to operate the first and second modes.  This appears to be an improper dependent claim, as it serves to broaden (not further limit) the function of the push button.  The limitation “the push button is pressed a fifth time to have just the first and the second modes operate at the same time” adds even more confusion, as it seems to contradict what is recited in the independent claim.   Specifically, the independent claims says that the push button is pressed once to operate the first and second modes at the same time, however this claim recites that it is pressed five times in order for this to happen; seemingly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0004632 to Benedict in view of US 6,602,275 to Sullivan in further view of US 2012/0283710 to Liu et al.
[Claims 1 and 8] Benedict discloses an apparatus (best seen in Fig. 3B) comprising: a flexible wrap (35); a plurality of lights (53 i,j) arranged on the wrap; a plurality of modes (on/off or different wavelengths) to operate the plurality of lights, the plurality of modes having a first mode (on or a first wavelength) and a second (off or second wavelength); wherein the wrap is configured to wrap around a body of a user such that the lights face selected areas of the body (as seen in Fig. 3B; Pars 0018 and 0022; “configured to contact and wrap around a selected body component”); wherein the apparatus is configured to cause the lights to emit light at a first predetermined wavelength to the selected areas of the body that is sufficient to perforate one or more selected overlapping time intervals for different wavelength ranges” Par 0030, Fig. 7b; see also Pars 0020-22 and 0026-27).  As explained above, the overlapping portion is considered “exactly at the same time”.  Furthermore, the reference makes it clear that the overlapping time intervals are “selected”.  Therefore, making it obvious to select time intervals that completely overlap without any non-overlapping portions, if so desired, as a matter of routine optimization of treatment parameters depending on the specific patient/condition being treated. If applicant disagrees, see discussion of Sullivan, below. 
The examiner would like to point out that the limitation “that is sufficient to perforate one or more fat cells at the selected areas of the body to drain the content within the one or more fat cells when power is supplied to the lights” is intended use of the wavelength.  Benedict specifically teaches a wavelength of approximately 637nm (Par 0020).  This wavelength is capable of providing the intended use claimed.  This position is supported by applicant’s own specification which states the wavelength that provides the claimed result is “generally between 630nm and 635nm”.  Intended 
Benedict specifically discloses a control system (22A) that can change one or more treatment parameters (including wavelengths); Par 0017.  Furthermore, the reference explicitly teaches selecting specific wavelengths or combination of wavelengths to be delivered in a therapy session (Par 0026-27).  While this functionality of selecting multiple wavelengths is seemingly tied to the operation of the control system, it is never explicitly tied to the controller, much less a push button, therefore, the reference fails to explicitly teach a push button configured to be pushed once to have both modes, i.e. two wavelengths, operated exactly at the same time.  Sullivan, in the same field of endeavor (light therapy), discloses a control switch/knob (PATTERN knob, Fig. 7; Col 7, line 55 to Col 8, line 40) that allows a user to select which light source(s) are energized.  It is abundantly clear from the figure that there are 7 discrete options that a user can select via the control switch/knob, specifically related to which individual wavelengths (LED1, LED 2, LED3) and/or combination of wavelengths (1 and 2, 1 and 3, 2 and 3, or all three) are applied.  Furthermore, Sullivan specifically discloses a mode where at least two color sets or all color sets are on simultaneously.  Clearly, the selection on the knob of 0-2-1 and the simultaneous mode of operation reads on applicant’s limitation “to have both modes operated at exactly the same time”.  While Sullivan discloses the exact same functionality of the claimed push button, 
 [Claims 2, 3 and 9] Benedict discloses wavelengths including approximately 470nm, 550nm, 637nm, 666 nm, 890nm and 905nm (Par 0020).  The examiner considers approximately 637 nm to anticipate 630-635 nm  Similarly, any of 470nm, 550nm, 637nm, 666 nm are considered visible wavelengths. Furthermore, 637nm is interpreted as generally between 630nm and 635nm.  Similarly, 666nm is interpreted as generally 660nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.; MPEP 2144.05. 
[Claims 4 and 5] Benedict discloses different modes/wavelengths are selected where different wavelengths (up to 7 different wavelengths) are chosen according to the treatment/therapy (Pars 0026-27; “in which selected light sources (e.g., light emitting diodes) deliver light in one, two, three or more selected wavelength ranges”; “Each light delivery element (e.g., 53(i,j) in FIG. 4) may deliver light in one or more selected wavelength ranges, when this element is activated, and adjacent light delivery elements 
[Claim 6] As discussed above, Benedict discloses a wavelength of approximately 890nm.  MPEP 2144.05 makes it clear that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose wavelength slightly lower than 890, including 880nm, as this is reasonably covered in the scope of “approximately”.  Furthermore, this is considered nothing more than routine optimization, as applicant has provided no criticality or unexpected result to the range of wavelengths 830 nm to 880 nm.  The examiner contends that similar (if not the same) results will be achieved with wavelengths at approximately 890nm.  Furthermore, Benedict makes it clear that the wavelengths are chosen based on the desired treatment/therapy being provided (Par 0027), making it obvious to select wavelengths to achieve the desired results in the tissue being treated.

[Claim 11] Benedict discloses a timer (Par 0024) that turns on/off the lights for selected periods of time.  The reference selecting desired exposure times and dark times, either of which can be selected from values lying in the range of 0.1 second to 1 second.  For example, one of ordinary skill in the art would find it obvious to select an exposure time of 0.25 seconds and a dark time of 1 second, which would inherently result in the light emitting light for one second every four seconds.  There are many other selections that can be made by one of ordinary skill in the art within the ranges disclosed by Benedict that would result in the lights being on 1 out of every 4 seconds. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP 2144.05
[Claim 21] When considering applicant’s specification, these limitations appear to relate solely to implicit/inherent structural elements of a multi-color LED, i.e. a single LED that emits multiple colors.  The examiner contends that Benedict explicitly teaches such a multicolor LED (“LEDs have been and are being developed that can provide two, three or more different wavelength ranges from a single (multicolor) LED. For example, infrared, red, green, blue and/or white colors can be provided by changing one or more of the LED input parameters of a driving signal. Where an array of multicolor LEDs is used, each LED in the array may be driven by different LED drive signals at different times…” Par 0021).  Therefore, the examiner contends that because Benedict discloses . 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Sullivan and Liu as applied to claim 1 above, and further in view of US 2014/0081359 to Sand.
Benedict, Sullivan and Liu are discussed above, but fail to teach an array of 30 columns and 10 rows, as well as ends of the wrap that are configured to be detachable connected together.  Fig. 4 of Sands discloses a similar flexible wrap with a plurality of light sources.  As explained in Par 0031, a plurality of applicators (10 or 100) are detachably joined at their ends to form an applicator system (200) that is big enough to treat large areas, e.g. a user’s waist.  The figure shown shows 6 individual applicators . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benedict, Sullivan and Liu as applied to claim 1 above, and further in view of US 2007/0217199 to Adam et al. 
Benedict, Sullivan and Liu are discussed above, and Sullivan explicitly teaches the same functionality as recited in the claims.  Specifically, the switch/knob allows a user to select any combination of three wavelengths, including first and second, first and third, second and third and all three (as discussed above), but fails to explicitly disclose a push button that is pressed multiple times in order to select these different wavelength combinations. However, in the same field of endeavor, Adam discloses a single control button that is pushed multiple times to rotate through a plurality of states, e.g. different wavelengths (Par 0098).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the push button taught by Benedict/Sullivan/Liu such that multiple pushes/presses of the same button will rotate through the wavelength combinations, as . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Push/control buttons that select different treatment modes are pervasive throughout the art: US 6,572,637 to Yamazaki (Fig. 1, element 16); US 2004/0030370 to Lytle (Fig. 1, elements 27, 28, 29); US 2007/0030662 to Hsu (Fig. 1, elements 30 and 40); US 2008/0300661 to Babinet (Fig. 1, elements 36, 37, 38); US 2012/0022618 to Lum (Fig. 3, elements 230 and 240); US 2016/0287333 to Morrison (Fig. 1, elements 112, 114, 116).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792